DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 18. The manufacturing method according to claim 17, wherein said bonding the backup light-emitting diode to the one backup anode electrically connected to one of the25Attorney Docket No.: 096902-1209471-036000US Uni-Intel Ref. DF201091USat least one display light-emitting diode and the backup cathode corresponding to the one backup anode comprises: 
acquiring a position of the one backup anode that is electrically connected to the positive pin of the one of the at least one display light-emitting diode; 
5acquiring a position of the backup anode that is electrically connected to the one of the at least one display anode; and 
adjusting a bonding position of the backup light-emitting diode, bonding a positive pin of the backup light-emitting diode to the acquired backup anode, and bonding a negative pin of the backup light-emitting diode to the backup cathode that is located in a 10backup sub-pixel region where the acquired backup anode is located.


Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display panel or manufacturing method of the display panel, comprising the claimed connectivity between sub-pixel regions and backup sub-pixel regions alternately placed in a display area, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
4. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819